Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed October 27, 2022. 

Amendments
           Applicant's response and amendments, filed October 27, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 3, 5, 7-9, 12-13, 17-26, 29-35, 38, 41, 43-48, 51-57, 60-61.
	Claims 1-2, 4, 6, 10-11, 14-16, 27-28, 36-37, 39-40, 42, 49-50, and 58-59 are pending and under consideration. 

Election/Restrictions
Applicant has elected without traverse the invention of Group I, Group I, claim(s) 1-2, 4, 6, 10-11 and 14-16, drawn to an isolated population of Vy4+ cells expressing a heterologous protein, and a vector comprising a polynucleotide encoding said heterologous protein. 

Within Group I, Applicant has elected without traverse the following species, wherein:
i) the alternative heterologous protein encoded by the vector polynucleotide and expressed in the Vgamma4+ cells is V gamma 4, as recited in Claims 2 and 15; and
ii) the alternative Vgamma4+ cell type and derivation thereof is a Vdelta2- gamma/delta T cell, as recited in Claim 6. 

Claims 1-2, 4, 6, 10-11, 14-16, 27-28, 36-37, 39-40, 42, 49-50, and 58-59 are pending.
	Claims 10-11, 27-28, 36-37, 39-40, 42, 49-50, and 58-59 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-2, 4, 6, and 14-16 are under consideration. 

Priority
This application is a 371 of PCT/EP2018/075102 filed September 17, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/559,225 filed on September 15, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on November 12, 2020 and June 17, 2021 that have been considered. 
The information disclosure statement filed November 12, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) B-D and H have been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Specification
Sequence compliance
37 CFR 1.821(d) states: "[w]here the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description of claims, even if the sequence is also embedded in the text or the description or claims of the patent application. 

1. 	The disclosure stands objected to for the following reason: this application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because sequences are set forth in the specification that lack sequence identifiers. 
Applicant’s attention is drawn, in particular, to the following locations in the instant specification:
Page 42, line 30 discloses amino acid peptides without their corresponding SEQ ID NO’s. 
Each nucleotide and/or amino acid sequence that meets the minimum length threshold must have its SEQ ID NO: in parenthesis next to each occurrence. See, for example, pg 43, lines 20-24 and 29-36.
The specification is also objected to because Figure 15 contains amino acid sequences without a corresponding SEQ ID NO in the figure nor in the figure legend. When a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier ("SEQ ID NO:X") must be used, either in the drawing or in the Brief Description of the Drawings. See MPEP §2422.02. 
It is often convenient to identify sequences in figures by amending the Brief Description of the Drawings section (see MPEP 244.02). If the sequences are already present in the sequence listing, it would be remedial to amend the Brief Description of the Drawings or specification to include the appropriate sequence identifiers. Applicants are required to comply with all of the requirements of 37 CFR 1.821 - 1.825. Any response to this office action that fails to meet all of these requirements will be considered non-responsive. 
37 CFR 1.821(f) states that in addition to the paper copy required by paragraph (c) of this section and the computer readable form required by paragraph (e) of this section, a statement that the content of the paper and computer readable copies are the same must be submitted with the computer readable form, e.g., a statement that "the information recorded in computer readable form is identical to the written sequence listing."
Note that if the SEQ.txt file was received via EFSWeb and the text file meets the requirements for the paper copy and CRF, no statement is required.

Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825. This application contains a “Sequence Listing” as a PDF file (37 CFR 1.821(c)(2)) or as physical sheets of paper (37 CFR 1.821(c)(3)). A copy of the "Sequence Listing" in computer readable form (CRF) has been submitted; however, the content of the CRF does not comply with one or more of the requirements of 37 CFR 1.822 through 1.824, as indicated in the "Error Report" that indicates the "Sequence Listing" could not be accepted. Refer to attachment or PAIR document "Computer Readable Form (CRF) for Sequence Listing – Defective" dated October 30, 2022.
Required response – Applicant must provide:
A replacement "Sequence Listing" part of the disclosure, as described above in item 1); together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(b)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4). 
If the replacement "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3), and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter and
An amendment to the specification to remove the “Sequence Listing previously submitted as a PDF file (37 CFR 1.821(c)(2)) or as physical sheets of paper (37 CFR 1.821(c)(3))
If the replacement "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, Applicant must also provide:
A CRF in accordance with 1.821(e)(1) or 1.821(e)(2) as required by 37 CFR 1.825(b)(6)(ii); and
Statement according to item 2) a) or b) above.

Response to Arguments
Applicant argues that the amendment to the specification and Sequence Listing filed October 27, 2022 render the prior objection moot. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Sequence Listing filed October 27, 2022 is replete with errors and not entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2. 	Claims 4, 6, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6, and 16 recite “optionally”, which renders the claim(s) indefinite because such preference(s) is/are an arbitrary and subjective determination. It is unclear if the recitations following “optionally” is/are a required limitation(s). Therefore, the metes and bounds of this claim are unclear.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 16 recites the broad recitation “viral vector”, and the claim also recites “optionally, … a lentiviral vector, an adenoviral vector, or an adeno-associated viral (AAV) vector”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Mercer et al (WO 16/094947; filed December 15, 2015, published June 23, 2016; of record in IDS).
With respect to Claim 15, Mercer et al disclosed a vector comprising a polynucleotide encoding a Vgamma4 protein (pg 29, lines 1-4, “artificial polynucleotide sequence”; pg 53, lines 6-16, “Vgamma4-Jgamma1 clone (SEQ ID NO:203)”).
Thus, Mercer et al anticipate the claim. 

4. 	Claim(s) 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagaki et al (T cell receptor-gamma and -delta genes preferentially utilized by adult thymocytes for the surface expression, J. Immunol. 142: 2112-2121, 1989).
With respect to Claim 15, Takagaki et al taught a vector comprising a polynucleotide encoding a Vgamma4 protein (pg 2113, col. 2, “isolation of Vgamma4-Jgamma1 genomic DNA clones”, “ligated into…lambda gt10”). 
With respect to Claim 16, Takagaki et al taught wherein the vector is a viral vector (pg 2113, col. 2, “isolation of Vgamma4-Jgamma1 genomic DNA clones”, “ligated into…lambda gt10”), which is an art-recognized bacteriophage (viral) vector. 
Thus, Takagaki et al anticipate the claims. 

5. 	Claim(s) 1-2, 4, 6, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (Gamma delta T cell receptors confer autonomous responsiveness to the insulin-peptide B:9-23*, J. Autoimmunity 34: 478-484, 2010). 
With respect to Claim 15, Zhang et al taught a vector comprising a polynucleotide encoding a Vgamma4 protein (pg 483, Materials and Methods, 4.6 Expression, SP9D11 TCRgamma gene; Table 1, SP9D11 TCRVgamma4).
With respect to Claim 16, Zhang et al taught wherein the vector is a viral vector, to wit, retroviral vector (pg 483, Materials and Methods, 4.6 Expression, TCRgamma gene, pMIG II retrovirus).
With respect to Claims 1-2, Zhang et al taught an isolated Vgamma4+ cell expressing a heterologous protein, wherein said heterologous protein is Vgamma4 (pg 483, Materials and Methods, 4.6 Expression, TCRgamma gene, 5KC cells expressing the SP9D11 TCRgamma).
With respect to Claim 4, Zhang et al taught wherein the immune cell is a lymphocyte, e.g. a T cell (pg 480, col. 1, 5KC cell is a T cell hybridoma).
With respect to Claim 6, Zhang et al taught wherein the T cell is a gamma/delta T cell, e.g. a Vdelta2-negative cell (Table 1, SP9D11, Vgamma4/Vgamma10).
Thus, Zhang et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6. 	Claims 1-2, 4, 6, and 14-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang et al (Gamma delta T cell receptors confer autonomous responsiveness to the insulin-peptide B:9-23*, J. Autoimmunity 34: 478-484, 2010) in view of Jakobovits et al (U.S. 2016/0175358; published June 23, 2016; filed November 17, 2015).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claims 1-2, Zhang et al taught an isolated Vgamma4+ cell expressing a heterologous protein, wherein said heterologous protein is Vgamma4 (pg 483, Materials and Methods, 4.6 Expression, TCRgamma gene, 5KC cells expressing the SP9D11 TCRgamma).
Zhang et al taught a composition comprising a population of about 10^4 cells (Figure 3, legend (4x10^4 cells/well) or 1x10^5 cells (Figure 4, legend, 1x10^5 SP9D11 cells were cultured) expressing the TCR Vgamma4 transgene 

Zhang et al do not teach a composition comprising a population of about 10^6-10^10 cells.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1 and 14, Jakobovits et al is considered relevant prior art for having disclosed gamma/delta T cells genetically modified to express a heterologous TCR receptor, e.g. engineered TCR gamma/delta receptor [0029], and wherein the engineered TCRgamma chain may comprise a Vgamma4 gene segment [0010].  Jakobovits et al disclosed pharmaceutical compositions comprising at least 1x10^3 to 1x10^9 engineered gamma/delta T cells [0126-128]. 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, immunology, and genetically modifying immune cells such as T lymphocytes. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute and/or modify a first composition comprising about 1x10^4 or 1x10^5 genetically engineered gamma/delta T cells, as taught by Zhang et al, to comprise about 1x10^6, 1x10^7, 1x10^8, 1x10^9, or 1x10^10 genetically engineered gamma/delta T cells with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
Jakobovits et al disclosed pharmaceutical compositions comprising at least 1x10^3 to 1x10^9 engineered gamma/delta T cells [0126-128]. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 15, Zhang et al taught a vector comprising a polynucleotide encoding a Vgamma4 protein (pg 483, Materials and Methods, 4.6 Expression, SP9D11 TCRgamma gene; Table 1, SP9D11 TCRVgamma4).
Jakobovits et al disclosed vectors comprising a cDNA encoding a Vgamma4 gene segment [0010], e.g. an expression cassette encoding a gamma/delta TCR [0029].
With respect to Claim 16, Zhang et al taught wherein the vector is a viral vector, to wit, retroviral vector (pg 483, Materials and Methods, 4.6 Expression, TCRgamma gene, pMIG II retrovirus).
Jakobovits et al disclosed wherein the vector encoding the engineered nucleic acid may be introduced into the gamma/delta T cell using a viral vector, e.g. a retrovirus, lentivirus, adenovirus, or adeno-associated virus [0052]. 
With respect to Claims 1-2, Zhang et al taught an isolated Vgamma4+ cell expressing a heterologous protein, wherein said heterologous protein is Vgamma4 (pg 483, Materials and Methods, 4.6 Expression, TCRgamma gene, 5KC cells expressing the SP9D11 TCRgamma).
Jakobovits et al disclosed the engineered gamma/delta T cell expresses the heterologous protein (Figure 1).
With respect to Claim 4, Zhang et al taught wherein the immune cell is a lymphocyte, e.g. a T cell (pg 480, col. 1, 5KC cell is a T cell hybridoma).
Jakobovits et al disclosed wherein the immune cell is a lymphocyte, e.g. a gamma/delta T cell (e.g. Abstract).
With respect to Claim 6, Zhang et al taught wherein the T cell is a gamma/delta T cell, e.g. a Vdelta2-negative cell (Table 1, SP9D11, Vgamma4/Vgamma10).
Jakobovits et al disclosed the gamma/delta T cell may be a Vdelta1 or Vdelta3 cell (syn. a Vdelta2-negative cell) [0003]. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Conclusion
7. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631